Motions Disposed, Briefs Stricken, and Order filed August 1, 2017




                                              In The

                          Fourteenth Court of Appeals
                                          ____________

                                     NO. 14-16-00113-CV
                                          ____________

       IN THE MATTER OF THE MARRIAGE OF CARRIE HOLLOMAN
                    SLAGLE AND ALAN PAUL SLAGLE


                         On Appeal from the 300th District Court
                                Brazoria County, Texas
                             Trial Court Cause No. 76596-F

                                             ORDER

         Appellant filed his brief on May 19, 2017. The brief and appendices total 400
pages. On July 26, 2017, appellant filed a motion for leave to file an amended brief,
a motion to exceed the word count limitation for briefs, an amended motion to
exceed the word count limitation, and a 740-page document containing appellant’s
amended brief and appendices.

         The following list identifies the major violations common to both briefs:1


1
    Appellant’s original brief contained more violations that were remedied in the amended brief.
      1.     According to the certificate of compliance, the brief contains more than
31,000 words, more than double the 15,000-word limit for opening briefs. See Tex.
R. App. P. 9.4(i)(2)(B).

      2.     The brief does not contain an index of authorities. Tex. R. App. P. 1(c).

      3.     The section entitled “Statement of the Case” spans more than three
pages in the original brief and thirty-one pages in the amended brief. It consists of a
narrative about the parties’ marriage and divorce. The statement of the case must
“concisely state the nature of the case . . . , the course of proceedings, and the trial
court’s disposition of the case.” Tex. R. App. P. 38.1(d). A statement of the case
“should be supported by record references, should seldom exceed one-half page, and
should not discuss the facts.” Id.

      4.     Both briefs contain a multi-page discussion entitled, “The Issue.” The
amended brief also lists twenty “Issues Presented for Review.” It is not clear from
either brief what legal errors appellant is challenging. Tex. R. App. P. 38.1(f).

      5.     The original brief does not contain a summary of the argument, which
must be a “succinct, clear, and accurate statement of the arguments made in the body
of the brief.” Tex. R. App. P. 38.1(h). The amended brief’s “Summary of the
Argument” section begins at page 127 of the brief, spans more than fourteen pages,
and follows more than sixty pages of argument.

      6.     In those sixty pages of argument, the amended brief contains no
citations to case law and only a few citations to rules. Tex. R. App. P. 38.1(i) (“The
brief must contain a clear and concise argument for the contentions made, with
appropriate citations to authorities and to the record.”). The original brief likewise
cited no authority except a few rules.

      7.     The appendices to the amended brief total nearly 600 pages and contain
numerous items outside the clerk’s record and reporter’s record, which may not be
included in an appendix. Tex. R. App. P. 38.1(k). In addition, items may not be
included in an appendix to attempt to avoid the page limits for the brief. Id.

      If the court determines that Rule 38 has been flagrantly violated, it may require
a brief to be amended, supplemented, or redrawn. Tex. R. App. P. 38.9(a). If the
court determines, before or after submission, that the case has not been properly
presented in the briefs, or that the law and authorities have not been properly
presented in the briefs, the court may postpone submission, require additional
briefing, and make any other order necessary for a satisfactory submission of the
case. Tex. R. App. P. 38.9(b).

      Accordingly, we order as follows:

            Appellant’s original brief, filed May 19, 2017, is STRICKEN.

            Appellant’s amended brief, filed July 26, 2017, is STRICKEN.

            Appellant’s motion to exceed the word limit is DENIED AS MOOT.

            Appellant’s amended motion to exceed the word limit is DENIED AS
             MOOT.

            Appellant’s motion for leave to amend is DENIED AS MOOT to the
             extent it seeks leave to file the particular amended brief stricken by this
             order.

            Appellant is ordered to file a brief that complies with the Texas Rules
             of Appellate Procedure by August 21, 2017.

      If appellant files another brief that does not comply with Texas Rule of
Appellate Procedure 38.1, the Court may strike the brief, prohibit appellant from
filing another, and proceed as if appellant had failed to file a brief. Tex. R. App. P.
38.9(a). Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an appellant
has failed to file a brief, we may dismiss the appeal for want of prosecution.

      Any motion by appellant to extend time to file the brief or to exceed the
word limitations of Tex. R. App. P. 9.4(i)(2)(B) will be regarded with extreme
disfavor.

                                   PER CURIAM



Panel consists of Justices Jamison, Busby, and Donovan.